Appeal (transferred to this court by order of the Appellate Division, Second Department) from an order oif the Supreme Court (Peter Patsalos, J.), entered June 27, 1990 in Orange County, which denied plaintiffs motion to conform the judgment of divorce to the stipulation of settlement.
Contrary to plaintiffs contentions, the provisions of the stipulation of settlement and the judgment of divorce concerning defendant’s interest in plaintiffs pension benefits are consistent with each other. We also reject plaintiffs c.laim that under Domestic Relations Law § 236 (B) (1) (c) and as a matter of public policy the parties could not enter into an agreement as to how postdivorce pension benefits could be divided (cf., Biddlecom v Biddlecom, 113 AD2d 66). Furthermore, there is no indication that the agreement was not fair or reasonable and plaintiff has presented no evidence of fraud, mistake or duress entitling him to reformation of the agreement. Plaintiff was represented by counsel throughout the negotiation of both the stipulation and the judgment and, as Supreme Court noted, no affidavit by plaintiffs former counsel was presented *1007to support the motion to conform the judgment. Under these circumstances, the court’s denial of plaintiff’s motion should be upheld (see, supra).
Weiss, P. J., Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the order is affirmed, with costs.